El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
Maribel Adorno Quiles, demandante y recurrente, es manejadora de boxeadores. Suscribió un contrato con Ángel Hernández, conocido como “Pelayito” Hernández, el 28 de enero *192de 1985. Mediante ese contrato, Hernández se obligó a prestar servicios de boxeador a la demandante de manera exclusiva por un período de cuatro (4) años. Transcurridos más de dos (2) años desde que se otorgó ese contrato, Hernández solicitó a través de su abogado que la manejadora lo liberara del contrato por razón de que la señora Adorno no había cumplido con su obligación de realizar sus oficios y ejercer sus conocimientos boxísticos a los fines de conseguirle encuentros de importancia económica y competitiva.
Hernández acudió a la Comisión de Boxeo Profesional de Puerto Rico (en adelante Comisión) para que ésta invalidara el contrato. La Comisión citó a una vista administrativa ante un oficial examinador. En la vista estuvieron presentes la señora Adorno, el señor Hernández, el Sr. Héctor Rivera y el Ledo. Walter Alomar, abogado de la señora Adorno. Poco tiempo después de iniciada la vista compareció el Ledo. Francisco Valeárcel, quien acudió a la vista en representación de la señora Adorno conjuntamente con el licenciado Alomar. Para el momento en que llegó el licenciado Valeárcel, el querellante había brindado su propio testimonio y el de un testigo. El licenciado Alomar había contrainterrogado a los testigos y presentado prueba en refuta-ción de las alegaciones del querellante.
El licenciado Valeárcel, luego de identificarse como abogado de la señora Adorno, impugnó la jurisdicción de la Comisión para adjudicar la querella.
El día siguiente a la vista administrativa, 27 de marzo de 1987, la señora Adorno presentó demanda en el Tribunal Superior, Sala de San Juan, Civil Núm. 87-167(905), para que se declarara válido y vigente el contrato otorgado entre las partes.
“Pelayito” Hernández solicitó que se desestimara la acción por ser prematura en cuanto a su persona y por falta de jurisdicción para adjudicar la controversia, por estar la misma ante la consideración de un organismo administrativo a cuya jurisdicción se había sometido la demandante.
El tribunal desestimó la demanda. Señaló en su sentencia que la demandante se había sometido a la jurisdicción de la Comisión, *193que se debían agotar los remedios antes de recurrir al foro judicial y que la demandante no alegó que la gestión administrativa es inútil, inefectiva, que no ofrece remedio adecuado o que habrá de causarle un daño irreparable o inminente. Expedimos el auto para revisar la sentencia.
A tenor con lo dispuesto en el Art. 7(f) y (j) de la Ley Orgánica del Departamento de Recreación y Deportes, Ley Núm. 126 de 13 de junio de 1980 (3 L.ER.A. sec. 442f(f) y (j)), se le confiere al Secretario de Recreación y Deportes (en adelante Secretario) ciertas facultades, entre ellas:
(f) Resolver querellas en torno a asuntos deportivos, que con-forme a este Capítulo y los reglamentos adoptados en virtud del mismo sean de su jurisdicción ....
(j) Delegar en funcionarios subalternos las funciones que este Capítulo le confiere, excepto la de nombrar personal y de aprobar, enmendar o derogar reglas y reglamentos.
El Secretario creó la Comisión mediante el Reglamento de Boxeo Profesional (en adelante Reglamento). Éste enumera los actos sobre los cuales le ha sido conferida la jurisdicción a la Comisión. Entre otras, se le confirió la facultad para promover, supervisar y administrar el deporte de boxeo profesional en Puerto Rico. La Comisión tendrá, a su vez, facultad para entender y resolver asuntos relacionados con la cualificación, participación, aplicación de reglas, sanciones y derechos de los atletas respecto del deporte boxístico (Art. XXII, Sec. 3); para intervenir en la contratación de encuentros boxísticos, y para aprobar programas de boxeo (Art. V, Sec. 1).
Los contratos que se otorgan entre los boxeadores y apode-rados se notifican y se presentan en la Comisión. El Art. XVIII del Reglamento exige a todo apoderado que tenga la autorización y licencia requerida por la Comisión para ejercer como tal y que registre ante la Comisión copia del contrato otorgado entre boxeador y apoderado.
Dentro de los deberes y responsabilidades de la Comisión se encuentra mediar en la solución de las controversias surgidas *194entre los boxeadores, promotores, apoderados y padrinos o entrenadores (Art. V, Sec. 1(e)).
Por otro lado, el Art. XXVIII del Reglamento enumera los remedios o sanciones que puede emitir la Comisión. Ellas son las multas administrativas, las órdenes para cesar y desistir, y la cancelación, revocación o suspensión de cualquier autorización o licencia concedida en virtud del Reglamento. En los remedios citados no se menciona el intervenir o dejar sin efecto los contratos privados entre boxeador y apoderado. Existe una ausencia de facultad para proveer un remedio resolutorio de un contrato. Estamos ante una controversia contractual de naturaleza privada. El Art. 111(5) del Reglamento nos define “apoderado” como: “Una persona natural que represente a un boxeador mediante contrato privado entre ambos el cual está aprobado por la Comisión y a quien se le haya expedido una licencia por ésta para actuar.” (Énfasis suplido.) El propio artículo establece la naturaleza privada del contrato entre apoderado y boxeador. Como regla general, la facultad para interpretar los contratos es una cuestión de derecho que le corresponde resolver a los tribunales. La intervención de la Comisión y la facultad que se le confiere no se extiende hasta el punto de entrar a resolver si hubo incumplimiento contractual. Por lo tanto, la Comisión no posee jurisdicción para dilucidar este tipo de controversia.
El tribunal sentenciador determinó que la señora Adorno se había sometido a la jurisdicción de la Comisión y que no hubo desistimiento posterior.!1) No le asiste la razón. En primer lugar, el desistimiento de una acción le corresponde a la parte promovente. Por lo tanto, no es la parte promovida la que desiste de una causa de acción. En segundo lugar, el que se haya presentado un caso ante una agencia administrativa y se haya *195celebrado parte de una vista no conlleva que se otorgue jurisdic-ción a una agencia cuando ésta no posee la facultad para dilucidar la controversia. Por otro lado, el procedimiento ante la agencia no se encontraba en una etapa avanzada que resultara en un choque contra la equidad el despojarla de su poder adjudicativo. Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978).(2)
En variedad de ocasiones hemos expresado que como regla general hay que agotar los remedios administrativos antes de acudir a los tribunales. Vda. de Iturregui v. E.L.A., 99 D.P.R. 488 (1970); Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); Rivera v. E.L.A., 121 D.P.R. 582 (1988).
Esta regla tiene como propósito que sean las agencias admi-nistrativas las que diluciden en primera instancia las controver-sias, ya que poseen pericia o expertise en la materia. Sin embargo, al evaluar los casos es necesario distinguir entre cuestiones de interpretación estatutaria, en la que los tribunales son especialis-tas, y cuestiones propias para la discreción o pericia administra-tiva. Febres v. Feijoó, 106 D.P.R. 676 (1978).
Es aplicable a nuestro caso lo resuelto en Rivera v. E.L.A., supra, pág. 596, a los efectos de que “[tjambién se puede omitir el trámite administrativo cuando la agencia claramente no tiene jurisdicción y la posposición conlleva un daño irreparable al afectado, o el asunto es estrictamente de derecho que no requiere unos conocimientos especiales de la agencia administrativa”.
En este caso la controversia principal gira en torno a la validez y el cumplimiento del contrato otorgado entre las partes. La Comisión no posee conocimiento especializado para resolver este tipo de controversia contractual privada. No varía el resultado el hecho de que la decisión que pueda tomar en su día el tribunal *196afecte indirectamente al deporte de boxeo profesional. La Comi-sión y los organismos deportivos análogos no son tribunales de justicia con facultades de adjudicar controversias privadas en las que no les corresponde hacer determinaciones factuales que se benefician de su conocimiento interno y especializado. Febres v. Feijoó, supra.
Por los fundamentos antes expresados, se revoca la sentencia recurrida y se devuelve el caso al Tribunal Superior para ulteriores procedimientos.
El Juez Asociado Señor Hernández Denton emitió opinión disidente, a la cual se une la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Negrón García y el Juez Asociado Señor Rebollo López no intervinieron.
—O—

(1) El Art. XXIII, Sec. 1 del Reglamento de Boxeo Profesional dispone lo siguiente:
“ ‘La sumisión de cualquier querella o controversia ante la Comisión es voluntaria y la emisión de sus decisiones de carácter rogado. Sin embargo, una vez iniciado el procedimiento, la Comisión podrá continual- el mismo y emitir una decisión en ausencia de cualquier parte a no ser que medie un desistimiento expreso.’” (Énfasis en el original suprimido.) Apéndice V, pág. 20.


(2) En Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978), el promovente era el que pedía el desistimiento de un recurso administrativo de apelación. La Junta negó su petición y anunció que retendría su jurisdicción para resolver el asunto. El Tribunal entendió que la Junta no tenía facultad para intervenir en la elección de remedios de una parte. Tomó en consideración que el procedimiento ante la agencia no se encontraba en una etapa avanzada.